       Case 2:20-cr-00061-RMP      ECF No. 21    filed 06/11/20   PageID.52 Page 1 of 4


1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

3
                                                                    Jun 11, 2020
4                                                                       SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-61-RMP-1
8                               Plaintiff,
                                                   PROTECTIVE ORDER
9           v.

10    JOSE ANTONIO MENDOZA,

11                              Defendant.

12

13         BEFORE THE COURT is the Government’s Unopposed Motion for a

14   Protective Order, ECF No. 17, and Motion to Expedite hearing of the same, ECF

15   No. 18. The Court has reviewed the motions, the record, and is fully informed.

16         The Court finds that the privacy protection measures mandated by 18 U.S.C. §

17   3509(d), when a case involves a person under the age of eighteen years who is

18   alleged to be a victim of a crime of sexual exploitation, or a witness to a crime

19   committed against another person, apply to this case. Additionally, the Court finds

20   that good cause exists to grant the Motion to Expedite. Accordingly, IT IS

21   HEREBY ORDERED that the Government’s Unopposed Motion for Protective



     PROTECTIVE ORDER ~ 1
       Case 2:20-cr-00061-RMP     ECF No. 21    filed 06/11/20   PageID.53 Page 2 of 4


1    Order, ECF No. 17, and the accompanying Motion to Expedite, ECF No. 18, are

2    GRANTED.

3          IT IS FURTHER ORDERED that all persons acting in this case in a

4    capacity described in 18 U.S.C. § 3509(d)(1)(B), shall follow and abide by the

5    privacy protections of 18 U.S.C. § 3509(d)(1) and (2) as follows:

6          (1)   Confidentiality of information.
7                (A)    A person acting in a capacity described in subparagraph (B) in
8                       connection with a criminal proceeding shall–
9
                        (i) keep all documents that disclose the name or any other
10
                        information concerning a child in a secure place to which no
11
                        person who does not have reason to know their contents has
12
                        access; and
13
                        (ii) disclose documents described in clause (i) or the information
14
                        in them that concerns a child only to persons who, by reason of
15
                        their participation in the proceeding, have reason to know such
16
                        information.
17
                 (B)    Subparagraph (A) applies to–
18
                        (i) all employees of the Government connected with the case,
19
                        including employees of the Department of Justice, any law
20

21



     PROTECTIVE ORDER ~ 2
       Case 2:20-cr-00061-RMP      ECF No. 21    filed 06/11/20    PageID.54 Page 3 of 4


1                       enforcement agency involved in the case, and any person hired

2                       by the Government to provide assistance in the proceeding;

3                       (ii) employees of the court;
4                       (iii) the defendant and employees of the defendant, including the
5                       attorney for the defendant and persons hired by the defendant or
6                       the attorney for the defendant to provide assistance in the
7                       proceeding; and
8
                        (iv) members of the jury.
9
           (2)    Filing under seal. All papers to be filed in court that disclose the name
10
                  of or any other information concerning a child shall be filed under seal
11
                  without necessity of obtaining a court order. The person who makes the
12
                  filing shall submit to the clerk of the court–
13
                  (A)   the complete paper to be kept under seal; and
14
                  (B)   the paper with the portions of it that disclose the name of or other
15
                        information concerning a child redacted, to be placed in the
16
                        public record.
17
           IT IS FURTHER ORDERED that counsel shall remind all persons
18
     providing assistance on this case of these obligations.
19
           IT IS FURTHER ORDERED that any alleged victim will be referred to
20
     either by initials or a pseudonym, whichever is agreed upon by counsel for the
21



     PROTECTIVE ORDER ~ 3
       Case 2:20-cr-00061-RMP      ECF No. 21    filed 06/11/20   PageID.55 Page 4 of 4


1    Government and the Defendant. Counsel shall be consistent in their use of the

2    identifier selected. The parties shall prepare their witnesses and instruct them to

3    refer to the alleged victims only by using the agreed pseudonyms (e.g., "Jane Doe

4    1", "Jane Doe 2" etc.), rather than their names, in opening statements and in closing

5    arguments.

6          IT IS FURTHER ORDERED that all personal information relating to any

7    victim described above shall be precluded from public disclosure.

8          IT IS SO ORDERED. The District Court Clerk is directed to enter this

9    Order and provide copies to counsel.

10         DATED June 11, 2020.

11
                                                 s/ Rosanna Malouf Peterson
12                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
13

14

15

16

17

18

19

20

21



     PROTECTIVE ORDER ~ 4
